IN THE UNITED STATES DIS"I`RICT COURT
FOR THE NORTHERN DISTRICT ()F TEXAS

DALLAS DIVISION

JAMES ELLIS §
Plaintiff, §
§

v. § CIVIL CASE NO. 3:19-cv-229-S-BK
§
CITY OF DALLAS, §
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Reconirnendation
in this case. No objections Were filed. The Court reviewed the proposed tindings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recornrnendation of the United States Magistrate Judge.

I'l` IS THEREFORE ORDERED that that this action is summarily DISMISSED WITH
PREJUDICE as frivolousl See 28 U.S.C. § lQlS(e)(Z)(B).

The Court prospectively CERTIFIES that any appeal of this action Would not be taken
in good faith. See 28 U.S.C. § l9lS(a)(3); FED. R. APP. P. 24(a)(3). In support ofthis
certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,
Conclusions, and Recommendation. See Baugh v. Tayfor, 117 F.3d 197, 202 and n.21 (Sth Cir.
1997). Based on the Findings and Recornrnendation, the Court finds that any appeal of this
action Would present no legal point of arguable merit and Would, therefore, be frivolous

Howm'd v. King, 707 F.2d 2l5, 220 (Sth Cir. 1983) (per curiarn).t fn the event of an appeal,

 

1 Federal Rule of Appellate Procedure 4(3) governs the time to appeal an order. A timely notice
of appeal must be lifed even if the court certifies an appeal as not taken in good faith

 

Plaintiff may challenge this certification by filing a separate motion to proceed informal pauperis
on appeal with the Clerl< of the Court, U.S. Court of Appeais for the Fifth Circuit. See Baugh,
117 F.3d at 2023 FED. R. APP. P. 24(a)(5).
SO ORDERED this § l é'ay of Mai‘ch, 2019.
/ M/»i…;wsm

UNITED STATES DISTRICT JUDGE

 

 

 

